DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.

Status of Claims
Claim(s) 1-2, 6-8, 10, 12-14, 16, and 18-20 is/are pending.  Claim(s) 19-20 is/are new.  Claim(s) 9, 11, 15, and 17 has/have been cancelled, and claim(s) 3-5 was/were previously cancelled.  Claim(s) 1, 10, and 18 is/are currently amended.  Claim(s) 1-2, 6-8, 10, 12-14, 16, and 18-20 is/are currently under examination.

Priority
Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) or (f) to the foreign application(s), JP2016-140622 filed 15 July 2016, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 09 March 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim(s) 19 recite(s) the new limitation “the determining the plurality of times that the feature which is obtained in response to the living body being irradiated with the emitted light is no longer included in the frequency component of the detected frequency distribution during the period in which biometric information of the living body is measured using the detected frequency distribution comprises determining whether a spectral intensity continuously exceeds a threshold value” in line(s) 2-6, wherein measurement of the biometric information of the living body is stopped in response to said “determining the plurality of times that the feature which is obtained in response to the living body being irradiated 
Fig. 9 and instant PGPUB ¶ 0084 discloses that “the spectral intensity at the reference frequency may be measured plural times and it may be determined that the living body 8 has been detected when the spectral intensity continuously exceeds the threshold value plural times.”
Instant PGPUB ¶ 0115 discloses that “when the living body 8 has not been detected at the step S80, the emission of the light emitting element 1A is stopped” such that determining that the feature is no longer included in the frequency component of the detected frequency distribution appears to be an indication that the living body has not been detected, thereby leading to light emission and biometric information measurement being stopped.
Accordingly, the original claims, drawings, and specification appear to support “the determining the plurality of times that the feature which is obtained in response to the living body being irradiated with the emitted light is no longer included in the frequency component of the detected frequency distribution during the period in which biometric information of the living body is measured using the detected frequency distribution comprises determining whether a spectral intensity does not exceed a threshold value,” i.e. repeatedly until a timer has reached time Ta.  However, the original claims, drawings, and specification do not properly describe that the determining the feature is no longer included comprises determining whether a spectral intensity continuously exceeds a threshold value.  
In the absence of support for the newly recited limitations, claim(s) 19 is/are deemed to constitute new matter.

Claim(s) 20 recite(s) the new limitation “controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received 
Original Fig. 16 and instant PGPUB ¶ 0140 disclose determining “whether or not the calculated received light quantity is equal to or smaller than a predetermined received light quantity” at a point when the light emitting element is in an emission stop state where no light is emitted (instant PGPUB ¶ 0068-0069 ¶ 0138-0140) and hence at a point when the apparatus does not appear to be in a measurement state/mode for measuring biometric information using light transmitted through or reflected by the blood vessel of the living body (instant PGPUB ¶ 0044).
Original Fig. 17 and instant PGPUB ¶ 0149 discloses determining “whether or not the quantity of received light by external light is equal to or less than the received light quantity threshold value during the non-emission period (t2 to t3 and t4 to t5) during which the light emitting element 1A is emitting no light,” where non-emission periods t2 to t3 and t4 to t5 are explicitly labeled as a standby mode and not as a measurement mode in Fig. 17.
Original claim 7 and instant PGPUB ¶ 0146 ¶ 0213 discloses controlling an operation state of the apparatus to switch from a standby state to a measurement state “if a quantity of light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which light is not emitted from the light emitting unit and if the feature is included in the frequency distribution detected by the detecting unit during a period in which light is emitted from the light emitting unit.”  
Accordingly, the original claims, drawings, and specification appear to support “controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a standby state and during a period in which the emitted light is not emitted from the light emitting unit and the feature is included in the measurement state.”
In the absence of support for the newly recited limitations, claim(s) 20 is/are deemed to constitute new matter.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 19 recite(s) the limitation “the determining the plurality of times that the feature which is obtained in response to the living body being irradiated with the emitted light is no longer included in the frequency component of the detected frequency distribution during the period in which biometric information of the living body is measured using the detected frequency distribution comprises determining whether a spectral intensity continuously exceeds a threshold value” in line(s) 2-6.  Since no longer being included in a frequency component appears to indicate that a spectral intensity at the frequency of the frequency component is zero or below a threshold value, it is unclear how determining that the feature is no longer included in the frequency component of the detected frequency distribution can comprise determining whether a spectral intensity exceeds a threshold value.
For examination purposes, the limitation(s) in claim(s) 19 will be interpreted as best understood.  However, clarification is respectfully requested via claim amendment.

Claim(s) 20
It is unclear what is being controlled.
It is unclear what situation would constitute “during a measurement state and during a period in which the emitted light is not emitted from the light emitting unit.”  As a measurement state or mode is a mode for measuring biometric information (see instant PGPUB ¶ 0043), it appears light is emitted from the light emitting unit during a measurement state (instant PGPUB ¶ 0044, “The biometric information measuring apparatus measures the biometric information using the light transmitted through the blood vessel of the living body or the light reflected by the blood vessel of the living body”; instant PGPUB ¶ 0108, “light quantity in the measurement mode becomes larger than the light quantity in the standby mode”). 
For examination purposes, the limitation(s) in claim(s) 20 will be interpreted as best understood.  However, clarification is respectfully requested via claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following rejection has been modified in view of applicant’s arguments and/or amendments.
Claim(s) 1-2, 8, 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanishima et al. (US 2015/0359447 - referred to as Kanishima) in view of Cheong et al. (US 2017/0011210 - referred to as Cheong) and Homyk et al. (US 2016/0198961 - referred to as Homyk) and Park et al. (US 2016/0278704 - referred to as Park) as evidenced by the following reference referred to as Wang:
Wang, Yao. Frequency Domain Characterization of Signals [online]. Polytechnic University, May 16, 2004 [retrieved on 2019-04-25]. Slide 34. Retrieved from the Internet: <URL: https://web.archive.org/web/20040516133404/http://eeweb.poly.edu/~yao/ EE3414/ signal_freq.pdf>.

Regarding claim(s) 1, Kanishima teaches a biometric information measuring (¶ 0003, "wearable devices are known that constantly acquire biological information such as a pulse and autonomic nerve conditions of a living body by using a first sensor such as a photoelectric pulse wave sensor") apparatus (wearable terminal, ¶ 0017, Figs. 1-2, #1) comprising:
a light emitting unit (light emitting diode, ¶ 0030, Fig. 3, #44, of first sensor, ¶ 0024, Figs. 2-3, #35A) configured to emit light (¶ 0030, "light emitting diode #44 is a light emitting element configured to be able to emit light to a blood vessel"); 
a light receiving unit (photodiode, ¶ 0030, Fig. 3, #45, of first sensor #35A discussed above) configured to receive the emitted light (¶ 0030, "photodiode #45 is a light receiving element configured to be able to receive light emitted from the light emitting diode #44"); 
a display (display, ¶ 0017, Figs. 1-2, #12: ¶ 0017, “display #12 that is a display unit configured by, for example, a liquid crystal display [LCD] and capable of displaying various types of information”); and
at least one hardware processor (arithmetic processing unit, ¶ 0036, Fig. 3, #52, of biological information acquisition program, ¶ 0021, Figs. 2-3, #100: ¶ 0036, "arithmetic processing unit #52...is configured to determine whether the wearable terminal #1 is worn"; central processing unit [CPU], Fig. 2, #31, ¶ 0021, "CPU #31 is a processor that controls each module included in the wearable terminal #1"; embedded controller [EC], ¶ 0020, Fig. 2, #36) configured to implement:
detecting a frequency of the emitted light received by the light receiving unit (¶ 0036, "a frequency of the sensor output signal [from the first sensor #35A]"); and 
in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light (equivalence to a certain frequency, ¶ 0045, "the certain frequency is a frequency [see FIG. 8] corresponding to a pulse rate of a living body") is no longer included (¶ 0047, "when the frequency of a sensor output signal is not 
stopping measurement of the biometric information of the living body (¶ 0047, "arithmetic processing unit #52 determines that the housing #14 is in a non-worn state"; ¶ 0039, "when the arithmetic processing unit #52 determines that the housing #14 is not in the certain worn state on the basis of ... a frequency of the sensor output signal, the arithmetic processing unit #52 controls the first sensor #35A to stop emitting light"; ¶ 0038, "making biological information unacquirable on the basis of a sensor output signal output from the first sensor #35A when the housing #14 is in a not-worn state ... by prohibiting the first sensor #35A from outputting a sensor output signal, or prohibiting itself from acquiring biological information on the basis of a sensor output signal"; ¶ 0049, "not‐worn mode is a mode in which the arithmetic processing unit #52 invalidates biological information acquired on the basis of a sensor output signal … arithmetic processing unit #52 may at least invalidate biological information acquired on the basis of a sensor output signal in the not‐worn mode").
Kanishima does not explicitly teach the determining a plurality of times.
However, Kanishima, in an analogous biometric information measuring apparatus field of endeavor, teaches redetermining whether the living body has been detected or not after determining that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information measuring apparatus as taught by Kanishima to implement the claimed steps in response to determining a plurality of times, since determining whether the living body has not been detected a plurality of times was known in the art as taught by Kanishima; and since repeating the same process multiple times involves only a routine skill in the art and a predictable result would have ensued. See MPEP 2143 and 2144.04.  The motivation would have been to recheck a determination and to improve accuracy in determining whether the apparatus is not in a certain worn state (Kanishima, ¶ 0053 ¶ 0057), and there was reasonable expectation of success.
Further regarding claim(s) 1, Kanishima does not explicitly teach a frequency distribution, such that Kanishima does not explicitly teach at least one hardware processor configured to implement:
detecting a frequency distribution of the emitted light received by the light receiving unit; and
in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a frequency component of the detected frequency distribution during a period in which biometric information of the living body is 
In an analogous biometric information measuring apparatus field of endeavor, Cheong teaches a biometric information measuring (heart rate monitor sensor discussed below) apparatus (electronic device, ¶ 0956, Fig. 94, #4400, of electronic module, ¶ 0954, Fig. 94, #4402) comprising:
a light emitting unit configured to emit light (heart rate monitor [HRM] sensor, ¶ 0956, Fig. 94, #4471: ¶ 0469, "heart rate sensor consisting of a light emitter and a light receiver"); 
a light receiving unit configured to receive the emitted light (HRM sensor #4471 discussed above: ¶ 0469-0470, "heart rate sensor consisting of a light emitter and a light receiver");
a display (display module, ¶ 0956, Fig. 94, #4440); and
at least one hardware processor (control member/module, Fig. 95, #4560: bio signal processing module, Fig. 95, #4581, ¶ 0965, "bio signal processing module 4581 may perform control ... to deactivate the sensor module"; per-mode function processing module, Fig. 95, #4585, ¶ 0968-0969, "per-mode function processing module #4585 may process a defined function according to the wearing state and wearing portion information transferred from the bio signal processing module #4581 ... per-mode processing module #4585 may control the cutoff of the power supply to the sensor module") configured to implement:
detecting (¶ 1052, "control member 4560 may analyze the main component frequency and main component frequency amplitude [power spectrum density]...to determine the wearing state...according to the gathered signal") a frequency distribution of the emitted light received by the light receiving unit (power spectrum density, ¶ 1052 and ¶ 0475, e.g. graph, Fig. 102, #5026 and #5028, ¶ 01055-1056, "data obtained by performing frequency analysis
in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light (bio signal, ¶ 0993) is no longer included (¶ 0993, "If the control module #4560 receives a sensor signal not including a bio signal, it may determine that the electronic device #4400 is not worn") in a frequency component of the detected frequency distribution (main component frequency, ¶ 1052, of sensor signal gathered by HRM sensor #4471, ¶ 0993) during a period in which biometric information of the living body is measured (sensor signal gathered by HRM sensor #4471, ¶ 0993) using the detected frequency distribution (¶ 1052, "control member 4560 may analyze the main component frequency and main component frequency amplitude [power spectrum density]...to determine the wearing state...according to the gathered signal"),
performing device control (device control according to non-wearing state, ¶ 1001, Fig. 97, #4715: ¶ 1001, "control module #4560 may power off the display module #4440 ... control module #4560 may adjust the sensing period of the HRM sensor #4471 to be longer as compared with that in the wearing state, to thereby save power"), wherein
the at least one hardware processor is further configured to implement:
detecting a frequency distribution (discussed above); and
performing device control (discussed above) in response to determining that a frequency component (main component frequency amplitude, ¶ 1052, at frequency of bio signal, ¶ 0993, in power spectrum density discussed above) is equal to or smaller than a threshold value (¶ 0993, "not including a bio signal"; ¶ 1052, "control member #4560 may analyze the main component frequency and main component frequency amplitude [power spectrum density]...to determine the wearing state...according to the gathered signal" such that not including a bio signal would result in the main component frequency 
Cheong further discloses art recognized advantages of at least one hardware processor configured to implement: detecting a frequency distribution of the emitted light received by the light receiving unit; and in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a frequency component of the detected frequency distribution during a period in which biometric information of the living body is measured using the detected frequency distribution, stopping measurement of the biometric information of the living body, with reasonable expectation of success: "per-mode function processing module 4585 may control the respective set functions of wearing or not, the wearing portion, and normal wearing release" (¶ 0968), "the control module may differently apply the function processing of the electronic device corresponding to the wearing state" (¶ 0984), and "control module 4560 may provide a UI per wearing state" (¶ 0994).
Wang also discloses art recognized advantages of detecting a frequency distribution of the emitted light received by the light receiving unit with reasonable expectation of success: "Advantage of Frequency Domain Representation: • Clearly shows the frequency composition of the signal" (Slide 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information measuring apparatus analyzing when a frequency of a sensor output signal is not a certain frequency as taught by Kanishima to analyze whether the certain frequency is not included in a frequency component in a frequency distribution as claimed, since analysis of a frequency component using a frequency distribution detected by a detecting unit to determine wearing state was well known in the art as taught by Cheong; since using a Fast Fourier Transform (FFT) to obtain a frequency distribution in the frequency domain would have taken only routine skill in the art; and since one of ordinary skill in the art would have recognized that conducting frequency analysis using a frequency domain representation such as a 
Further regarding claim(s) 1, while Kanishima teaches a display (display #12 discussed above) capable of displaying various types of information (¶ 0017, “display #12 that is a display unit configured by, for example, a liquid crystal display [LCD] and capable of displaying various types of information”), Kanishima does not explicitly teach controlling the display to display an indication that the living body is not detected.
In an analogous biometric information measuring apparatus field of endeavor, Park teaches a biometric information measuring apparatus (biometric information detecting apparatus, ¶ 0046, Fig. 1) comprising:
a light emitting unit configured to emit light (light-emitting unit, ¶ 0048-0049, Fig. 1, #110);
a light receiving unit configured to receive the emitted light (light-receiving unit, ¶ 0048-0049, Fig. 1, #150: ¶ 0049, “light receiving element may detect optical signals that are scattered and/or reflected by the target object OBJ”);
a display (display, ¶ 0047 ¶ 0063 ¶ 0074-0075, Fig. 1, #220); and
at least one hardware processor (pulse wave signal detection controller, Fig. 1, #170; low-frequency signal obtainer, Fig. 1, #190; signal processor, Fig. 1, #200) configured to implement:
in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light (¶ 0087, “a range in which detected PPG signals exhibit valid signal properties. It may be determined whether a detected PPG signal is within a range in which valid signal properties may be exhibited by determining, by the signal processor #200, whether a low-frequency signal of a detected bio-signal is within a pre-set reference range or an AC amplitude of the detected bio-signal is equal to or greater than a reference value”) is no longer included (¶ 0077, “When a low-frequency signal obtained by the low-frequency signal obtainer #190 with respect to the input bio-signal is out of a reference range…”) in a frequency component of the detected biosignal (low frequency component, ¶ 0037 ¶ 0055-0058 ¶ 0077, “low-frequency signal obtained by the low-frequency signal obtainer #190”), controlling the display to display (¶ 0063 ¶ 0074 ¶ 0077, “…the display #220 displays that the contact pressure between the biometric information detecting apparatus #300 and the skin of the target object OBJ is inappropriate as shown in FIG. 5A”) an indication that valid signal properties of the living body are not detected (“INAPPROPRIATE” in information display region, Fig. 5A, #221);
wherein the light emitting unit is further configured to emit the emitted light as laser light (¶ 0049, “light-emitting unit #110 may include at least one light emitting diode [LED] or at least one laser diode [LD]”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor capable of determining a not-worn state of the biometric information measuring apparatus as taught by Kanishima to implement, in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a frequency component of the detected frequency distribution during a period in which biometric information of the living body is measured using the controlling the display to display an indication that the living body is not detected, since controlling a display to display an indication that valid signal properties of the living body are not detected, in response to determining that a feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a frequency component of the detected biosignal, was known in the art as taught by Park; since one of ordinary skill in the art would have recognized that valid signal properties of the living body are not detected when the apparatus is not worn or the living body is not detected; and since the apparatus of Park is suitable for use in measuring both an oxygen saturation and a blood flow speed (Park, ¶ 0046 ¶ 0061).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. alerting a user via a display) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to notify a user that valid signal properties are not being detected and prompt the user to adjust a state in which the biometric information detecting apparatus is worn (Park, ¶ 0087 ¶ 0077), and there was reasonable expectation of success.
Further regarding claim(s) 1, Kanishima also does not explicitly teach the following limitations:
the light emitting unit is further configured to emit the emitted light as laser light, and wherein 
the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body.
In an analogous biometric information measuring apparatus field of endeavor, Homyk teaches a biometric information measuring apparatus (system, ¶ 0043 ¶ 0061 ¶ 0063 ¶ 0066, Figs. 1-3, #100 #200a #200b #300: ¶ 0007-0012, "measuring fluid flow in biological tissue ... measuring blood flow in a human arm") comprising:
a light emitting unit (light source, ¶ 0043 ¶ 0061 ¶ 0063 ¶ 0066, Figs. 1-3, #110 #210a-b #310) configured to emit light (¶ 0043 ¶ 0061 ¶ 0063, "a light source #110 #210a #210b configured to 
a light receiving unit (light sensor or light-sensitive element, ¶ 0043 ¶ 0061 ¶ 0063 ¶ 0066, Figs. 1-3, #120 #220a-b, #320) configured to receive the emitted light (¶ 0043 ¶ 0061 ¶ 0063, "light sensor #120 #220a #220b configured to receive first #125a #225a #225b and second #125b #227[a] #227b light emitted from the biological tissue #105 #205a #205b in response to illumination by the first #115a #215a #215b and second #115b #217a #217b beams of illumination, respectively"; ¶ 0066, "light-sensitive element #320 configured to detect a time-varying pattern of constructive and destructive interference in a portion of the beam of coherent illumination #315 that is scattered by tissue of the arm #305 and that is emitted as an emitted light #321 toward the light sensor such that the emitted light #321 is received by the particular light-sensitive element #320"); 
a display (user interface, ¶ 0139 ¶ 0150, Fig. 9, #920: ¶ 0150, “User interface #920 could include indicators, displays, buttons, touchscreens, head-mounted displays, displays of a console of a tele-surgical system, and/or other elements configured to present information about the device 900 to a user”); and 
at least one hardware processor (processor[s], ¶ 0139-0140, Fig. 9, #940, of controller, ¶ 0043 and ¶ 0139, Fig. 9, #910: ¶ 0149, "processing [e.g., for the determination of frequency content of the received light") configured to implement: 
detecting (¶ 0036, "frequency or other spectrographic properties of light emitted from a particular region...could be detected and related to a flow property"; ¶ 0046, "respective responsively emitted lights could have respective different properties [e.g., different time-varying patterns of intensity, different intensity frequency spectra] that could be frequency spectrum and/or content thereof of a time-varying pattern of constructive and destructive interference, a wavelength, a spectral content] of received first and second lights emitted from the biological environment in response to illumination by respective first and second beams of coherent illumination"; ¶ 0111, "Frequency content [e.g., a frequency spectrum, a power within one or more ranges of frequencies] of one or more of the above described properties of received light [e.g., time-varying patterns of constructive and destructive interference, intensities, wavelengths, spectra) could be detected and/or determined ]and used to determine flow properties") a frequency distribution of the emitted light received by the light receiving unit (spectrographic properties, ¶ 0036, which include a spectrum [¶ 0075] or a spectral profile [¶ 0085]; intensity frequency spectra, ¶ 0046; frequency content/spectrum, ¶ 0106 and ¶ 0111; furthermore, ¶ 0097-0098, Figs. 4A-B); and
controlling the display to display an indication (¶ 0147, “controller module #972 can also include instructions for operating a user interface #920. For example, controller module #972 may include instructions for displaying data”),
wherein the light emitting unit is further configured to emit the emitted light as laser light (beams of coherent illumination, ¶ 0043 ¶ 0061 ¶ 0063 ¶ 0066, Figs. 1-3, #115a-b #215a-b #217a-b #315, wherein the beams of coherent illumination are laser light: ¶ 0032, "beams of substantially coherent, monochromatic light emitted by one or more light sources [e.g., lasers]"), and
wherein the light receiving unit is further configured to receive a beat signal having a difference frequency (¶ 0032, "detecting one or more properties [e.g., a time-varying pattern of constructive and destructive interference, a degree of frequency shift] of light emitted by the environment in response to the illumination"; ¶ 0034, "changes in a frequency...of light received from the detected ... a Doppler shift in the received light"; ¶ 0035, "one or more detectable properties could include, for example, a pattern of constructive and destructive interference [e.g., a speckle pattern], a degree of Doppler shift"; ¶ 0056, "a difference in the wavelength of the light received from a portion of the environment relative to a wavelength of a corresponding beam of illumination," wherein a change in wavelength is equivalent to a change in frequency according to c = fλ) determined depending on a movement speed of blood cells in the living body (¶ 0032, "detected property could be used to determine the velocity of the scatterers, the mean flow rate of fluid containing the scatterers"; ¶ 0034, "a Doppler shift in the received light due to scattering of the beam of illumination by the moving scatterers"; ¶ 0035, "a degree of Doppler shift...of the emitted light that can be related to a flow property of one or more regions of the environment [e.g., a velocity of flow of a fluid in the environment"; ¶ 0036, "displacement of scattering features [e.g., blood cells] disposed in a fluid [e.g., blood in a portion of vasculature, interstitial fluid in a tumor] due to flow of the fluid can cause a change in the wavelength of light emitted from the scatterer relative to the light that illuminated the scatterer [e.g., due to the Doppler effect] that is related to the...velocity...of the scattering features"; ¶ 0056, "a difference in the wavelength of the light received from a portion of the environment relative to a wavelength of a corresponding beam of illumination could be related to a velocity of scatterers [e.g., blood cells]," wherein a change in wavelength is equivalent to a change in frequency according to c = fλ).
Homyk further discloses art recognized advantages of the light emitting unit being further configured to emit the emitted light as laser light, and the light receiving unit being further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body, with reasonable expectation of success: "A property of flow in an environment 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting unit and the light receiving unit of the biometric information measuring apparatus as taught by Kanishima such that the light emitting unit is further configured to emit the emitted light as laser light, and the light receiving unit is further configured to receive a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body, since such a light emitting unit and such a light receiving unit were well known in the art as taught by Homyk; and since the biometric information measuring apparatus of Homyk is suitable for use as wearable technology (Homyk, Figs. 5-7).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. laser Doppler) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to detect a property of flow in an environment, e.g., a mean velocity of a fluid flow in an environment, a peak velocity of scatterers in an environment, or a distribution of velocities of scatterers in an environment, wherein the scatterers may be cells in blood, based on a degree of (Doppler) frequency shift (Homyk, ¶ 0032), and there was reasonable expectation of success.

Regarding claim(s) 2 and 12-13, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 1, as discussed above.
Kanishima further teaches:
the at least one hardware processor is further configured to implement controlling the light emitting unit (¶ 0049 ¶ 0039, "arithmetic processing unit #52 controls the first sensor #35A") such that a quantity of a second light emitted from the light emitting unit while the measurement of the biometric information of the living body is stopped (¶ 0049 ¶ 0039, "when the housing #14 is in a not-worn state," wherein measurement of the biometric information of the living body [e.g. blood vessel [arm] of Fig. 3] is stopped in the not-worn state, as discussed in claim 1 above) becomes smaller (¶ 0049 ¶ 0039, "to stop emitting light ... the first sensor #35A does not emit light," wherein stopping light emission makes a quantity of light smaller) than a quantity of the emitted light from the light emitting unit during the period (¶ 0039, "worn state") in which the biometric information of the living body is measured (biometric information is measured in the worn state/mode, as discussed in claim 1 above).
the emitted light comprises a greater light flux than that of the second light (the examiner interprets light flux in light of the specification as an intensity/amount/magnitude/ amplitude of light [instant pg. 20]: ¶ 0049 ¶ 0039, "to stop emitting light ... the first sensor #35A does not emit light," wherein stopping light emission makes an intensity/amount/magnitude/amplitude of light smaller, i.e. a positive value is greater than zero).
the at least one hardware processor is further configured to control the light emitting unit to emit the emitted light for a greater duration of emission by the light emitting unit than that of the second light (¶ 0049 ¶ 0039, "to stop emitting light ... the first sensor #35A 

Regarding claim(s) 8, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 1, as discussed above.
Kanishima further teaches that the at least one hardware processor is further configured to detect the frequency (discussed above in claim 1) in a frequency region included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel of the living body (¶ 0030, "light emitted from the light emitting diode #44 to a blood vessel and reflected back to the photodiode #45 [or light emitted from the light emitting diode #44 to a blood vessel and passing through blood in the blood vessel]").
Kanishima does not explicitly teach that the at least one hardware processor is further configured to detect the frequency distribution in a frequency region included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel.
In an analogous biometric information measuring apparatus field of endeavor, Cheong teaches that the at least one hardware processor is further configured to detect the frequency distribution (discussed above in claim 1) in a frequency region included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel (control member #4560 detects the power spectrum density according to the gathered sensor signal provided from the HRM sensor #4471: ¶ 0346, "bio signal sensors may transmit light to the body blood vessel using, e.g., a light emitting diode or infrared [IR] diode, or reflect light and detect returning light using a light receiving element [e.g., a photo diode]").
Cheong further discloses art recognized advantages of the at least one hardware processor being further configured to detect the frequency distribution in a frequency region included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel, with reasonable expectation of success: "to detect, e.g., heart rate, blood flow amount, or oxygen saturation" (¶ 0346).
Wang also discloses art recognized advantages of detecting the frequency distribution with reasonable expectation of success: "Advantage of Frequency Domain Representation: • Clearly shows the frequency composition of the signal" (Slide 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to detect the frequency distribution in a frequency region included in the emitted light, and wherein the emitted light is at least one of transmitted through a blood vessel of the living body and reflected by the blood vessel, since such frequency distribution detection was well known in the art as taught by Cheong.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. detecting frequency in a specific frequency region) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to analyze frequency using a frequency domain representation, which clearly shows the frequency composition of the signal (Wang, Slide 34) and/or to analyze and measure biometrically relevant information from a blood vessel of a living body, e.g. to detect heart rate, blood flow amount, or oxygen saturation (Cheong, ¶ 0346), and there was reasonable expectation of success.

Regarding claim(s) 10, the examiner notes that the claimed non-transitory computer readable medium comprises a program that automates the apparatus of claim(s) 1.  Claim(s) 10 is/are thus rejected in a similar manner as discussed above as follows, since it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Kanishima in view of Cheong and Homyk and Park makes obvious a non-transitory computer readable storage medium (read only memory [ROM], ¶ 0021, Fig. 2, #32; furthermore, ¶ 0063, "the various modules of the systems described herein can be implemented as software applications, hardware and/or software modules, or components on one or more computers, such as servers") storing (¶ 0021, "various computer programs stored in the ROM #32") a biometric information measuring program (biological information acquisition program, ¶ 0021, Figs. 2-3, #100), the program causing a computer (computer, ¶ 0063) to implement:
detecting a frequency distribution of emitted light that is received (made obvious in view of Cheong as discussed above in claim 1); 
controlling, in response to determining a plurality of times (made obvious in view of Kanishima as discussed above in claim 1) that a feature which is obtained in response to a living body being irradiated with light is no longer included in a frequency component detected by the detecting unit during a period in which biometric information is measured using the frequency distribution detected by the detecting unit (made obvious in view of Cheong as discussed above in claim 1), measurement of the biometric information of the living body to be stopped (discussed above in claim 1) and a display (discussed above in claim 1) to display an indication that the living body is not detected (made obvious in view of Park as discussed above in claim 1);
controlling emission of laser light (made obvious in view of Homyk as discussed above in claim 1); 
controlling reception of a beat signal having a difference frequency determined depending on a movement speed of blood cells in the living body (made obvious in view of Homyk as discussed above in claim 1).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanishima et al. (US 2015/0359447 - referred to as Kanishima) in view of Cheong et al. (US 2017/0011210 - referred to as Cheong) and Homyk et al. (US 2016/0198961 - referred to as Homyk) and Park et al. (US 2016/0278704 - referred to as Park) as evidenced by Wang as applied to claim(s) 1 above, and further in view of Hong et al. (US 2014/0275852 - referred to as Hong).
Regarding claim(s) 6, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 1, as discussed above, including that the at least one hardware processor is configured to stop, in response to determining that a frequency component is equal to or smaller than the threshold value, the measurement of the biometric information.
Kanishima does not explicitly teach that the at least one hardware processor is further configured to set a plurality of predetermined frequencies for the frequency distribution and stop, in response to determining that the magnitude of the frequency component at each of the plurality of predetermined frequencies is equal to or smaller than the threshold value, the measurement of the biometric information of the living body.
In an analogous biometric information (PPG) measuring apparatus field of endeavor, Hong teaches to set a plurality of predetermined frequencies (first mode frequency, ¶ 0435, and second frequency/phase, ¶ 0438: ¶ 0439, "signals...may operate...at higher frequency than the light pulses of the first mode") for the frequency (¶ 0435, "detecting light from the light source at a first mode frequency," and ¶ 0438, "detecting light from the light source at the second frequency and/or phase") and stops, in response to determining that the magnitude of the frequency component (¶ 0438, "an intensity and/or 
Kanishima discloses art recognized advantages of the at least one hardware processor being further configured to stop the measurement of the biometric information of the living body when more than one condition is met with reasonable expectation of success: “thereby improving accuracy in determining whether the housing #14 is in the certain worn state” (¶ 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to set a plurality of predetermined frequencies for the frequency distribution and stop, in response to determining that the magnitude of the frequency component at each of the plurality of predetermined frequencies is equal to or smaller than the threshold value, the measurement of the biometric information of the living body, since setting a plurality of predetermined frequencies for the frequency detected by the detecting unit and stopping the measurement of the biometric information in the living body when the magnitude of the frequency component at one of the plurality of predetermined frequencies is not indicative of the threshold value were well known in the art as taught by Hong; and since repeating a process of determining that a frequency component is equal to or smaller than a threshold value multiple times involves only a routine skill in the art and a predictable result would have ensued.  One of ordinary skill in .

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanishima et al. (US 2015/0359447 - referred to as Kanishima) in view of Cheong et al. (US 2017/0011210 - referred to as Cheong) and Homyk et al. (US 2016/0198961 - referred to as Homyk) and Park et al. (US 2016/0278704 - referred to as Park) as evidenced by Wang as applied to claim(s) 1 above, and further in view of Lee (US 2015/0135310).
Regarding claim(s) 7, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 1, as discussed above, including the at least one hardware processor.
Kanishima further teaches that the at least one hardware processor is further configured to implement controlling, in response to determining that the feature is included (¶ 0047, "when the frequency of a sensor output signal is a certain frequency") in the frequency (¶ 0047, "frequency of a sensor output signal [from the first sensor #35A]"), an operation state of the biometric information measuring apparatus to switch (¶ 0047, "arithmetic processing unit #52 determines that the housing #14 is in a worn state"; ¶ 0050, "When the arithmetic processing unit #52 determines that the housing #14 is in the certain worn state [No at S502], the arithmetic processing unit #52 causes the wearable terminal to be set to a worn mode as illustrated in FIG. 4 [S504]") from a standby state (non-worn mode, Figs. 4-5) to a measurement state (worn mode, Figs. 4-5) in which the biometric information of the living body is 
Kanishima does not explicitly teach the frequency distribution.
In an analogous biometric information measuring apparatus field of endeavor, Cheong teaches that the at least one hardware processor is further configured to implement controlling, in response to determining that the feature (discussed above in claim 1) is included (¶ 0993, "If the sensor signal is determined to include a bio signal, the control module #4560 may determine that the electronic device #4400 is worn on a predetermined portion of the user") in the frequency distribution (power spectrum density, ¶ 1052, of sensor signal gathered by HRM sensor #4471, ¶ 0993), an operation state of the biometric information measuring apparatus to switch from a standby state (device control according to non-wearing state #4715 discussed above in claim 1) to another state (first/second/third mode-based device control, ¶ 0998-1000, Fig. 97, #4707 #4711 #4713).
Cheong further discloses art recognized advantages of the at least one hardware processor being further configured to implement controlling, in response to determining that the feature is included in the frequency distribution, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured, with reasonable expectation of success: "per-mode function processing module 4585 may control the respective set functions of wearing or not, the wearing portion, and normal wearing release" (¶ 0968), "the control module may differently apply the function processing of the electronic device corresponding to the wearing state" (¶ 0984), and "control module 4560 may provide a UI per wearing state" (¶ 0994).
Wang also discloses art recognized advantages of the frequency distribution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information apparatus analyzing when a frequency of a sensor output signal is a certain frequency as made obvious by Kanishima in view of Cheong and Homyk and Park to analyze whether the certain frequency is included in a frequency distribution as claimed, since analysis using a frequency distribution to determine wearing state was well known in the art as taught by Cheong; since using a FFT to obtain a frequency distribution in the frequency domain would have taken only routine skill in the art; and since one of ordinary skill in the art would have recognized that conducting frequency analysis using a frequency domain representation such as a frequency distribution would clearly show the frequency composition of the signal (Wang, Slide 34).  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. FFT, analyzing a frequency distribution) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to control function or user interface based on whether the biometric information measuring apparatus is being worn by the user such as to save operating power when the apparatus is not being worn (Cheong, ¶ 0968, ¶ 0984, ¶ 0994) and/or to analyze frequency using a frequency domain representation, which clearly shows the frequency composition of the signal (Wang, Slide 34), and there was reasonable expectation of success.
Further regarding claim(s) 7, Kanishima also does not explicitly teach that the at least one hardware processor is further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information of the living body is measured.
In an analogous biometric information measuring apparatus field of endeavor, Lee teaches a biometric information measuring (¶ 0029 and ¶ 0020, "senses and registers biometric information [e.g., ECG and/or PPG data]") apparatus (user-wearable device, ¶ 0022, Figs. 1A-C, #102) comprising:
a light emitting unit configured to emit light (optical sensor, Figs. 1B and 2, #122, ¶ 0028, "optical sensor #122 includes both a light source and a light detector": e.g. LEDs, ¶ 0038, Fig. 1C, #136a-b); 
a light receiving unit configured to receive the emitted light (optical sensor #122 discussed above, ¶ 0028, "optical sensor #122 includes both a light source and a light detector": e.g. photodiode, ¶ 0038, Fig. 1C, #138; ¶ 0028, "portion of the light emitted by the light source will be reflected off the object and will be incident on the light detector"); 
at least one hardware processor (microcontroller, Fig. 2, #202, ¶ 0042, "microcontroller #202 is shown as receiving signals from...sensor #122": on-body detector, ¶ 0044, Fig. 2, #212), wherein
the at least one hardware processor is further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller (¶ 0079, "If there is a determination at step #1006 that the metric of ambient light is below the threshold, then there is a detection at step #1008 that a user is wearing the user-wearable device," Fig. 10, step #1006 and #1008) than a predetermined received light quantity (¶ 0079, "ambient light threshold can be predefined") during a period in which the emitted light is not emitted from the light emitting unit (measuring ambient light via the light detector of optical sensor #122 would involve light not being emitted from the light source of optical sensor #122 by definition of ambient light being light already present before additional lighting is added),
an operation state of the biometric information measuring apparatus to switch from a standby state (obtain and store baseline biometric information for user, ¶ 0058-0059, Fig. 3, step #302: in light of the specification, the examiner interprets the preparatory 
Lee further discloses art recognized advantages of the at least one hardware processor being further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in which the biometric information in the living body is measured, with reasonable expectation of success: "It is expected that when a user is wearing the user-wearable device 102 on their wrist or chest, the light detector of the optical sensor 122 will be blocked (by the user's wrist or chest) from detecting ambient light, and thus, the signal produced the light detector will have a very low magnitude" (¶ 0028) and "for at least a period of time that the user-wearable device remains being worn by the user, it is continually concluded that the user wearing the user-wearable device is authenticated without repeating steps that involve comparing sensed biometric information to baseline information" (¶ 0071).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one hardware processor of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to be further configured to implement controlling, in response to determining that a quantity of the emitted light received by the light receiving unit is equal to or smaller than a predetermined received light quantity during a period in which the emitted light is not emitted from the light emitting unit, an operation state of the biometric information measuring apparatus to switch from a standby state to a measurement state in , since such controlling was well known in the art as taught by Lee.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. detecting ambient light, switching from a standby state to a measurement state) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to save operating power when the biometric information measuring apparatus is not being worn by the user (Lee, ¶ 0028 and ¶ 0071), and there was reasonable expectation of success.

Claim(s) 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanishima et al. (US 2015/0359447 - referred to as Kanishima) in view of Cheong et al. (US 2017/0011210 - referred to as Cheong) and Homyk et al. (US 2016/0198961 - referred to as Homyk) and Park et al. (US 2016/0278704 - referred to as Park) as evidenced by Wang as applied to claim(s) 1-2 above, and further in view of Venkatraman et al. (US 2014/0275850 - referred to as Venkatraman).
Regarding claim(s) 14 and 18, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 2 and 1, respectively, as discussed above.
Kanishima further teaches that a light flux of the second light may be more than zero (¶ 0049, “in the not‐worn mode, the arithmetic processing unit #52 may only invalidate biological information acquired on the basis of a sensor output signal without stopping”).
Kanishima may not explicitly teach:
the emitted light and the second light comprise an equal light flux.
the at least one hardware processor is further configured to implement: controlling the light emitting unit to emit the emitted light at a same light flux both during the measurement and in a case that the measurement is stopped.
In an analogous biometric monitoring field of endeavor, Venkatraman teaches a biometric information measuring apparatus (¶ 0126, “biometric monitoring device”: portable biometric monitoring device, ¶ 0099, Fig. 1), comprising:
a light emitting unit configured to emit light (¶ 0126, "light emitted by a light source that is part of the biometric monitoring device");
a light receiving unit configured to receive light (¶ 0126, "one or more light detector [photodiodes, phototransistors, etc.");
a display (displays, ¶ 0126); and
at least one hardware processor configured to implement:
in response to determining that feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a component during a period in which biometric information is measured (¶ 0126, "If, at a given light intensity setting [for example, with respect to the light emitted by a light source that is part of the biometric monitoring device], one or more light detectors provides a low return signal, the biometric monitoring device may interpret the data as indicative of the device not being worn"), stopping measurement of the biometric information of the living body (¶ 0126, "biometric monitoring device [or selected portions thereof] may implement or be placed in a low power mode of operation--for example, the optical heart rate sensor and/or circuitry may be placed in a lower power or sleep mode ... the device may reduce its power consumption‐‐for example, by "disabling" or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays [for example, by reducing the duty cycle of or disabling the light source[s] and/or detector[s], turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof]"), wherein
the at least one hardware processor is further configured to implement controlling the light emitting unit such that a quantity of a second light emitted from the light emitting unit while the measurement of the biometric information of the living body is stopped (lower power or sleep mode, ¶ 0126) becomes smaller (¶ 0126, "the device may reduce its power consumption‐‐for example, by "disabling" or adjusting the operating conditions of the stress and/or heart rate detection sensors and/or circuitry in addition to other device circuitry or displays [for example, by reducing the duty cycle of or disabling the light source[s] and/or detector[s], turning off the device display, and/or disabling or attenuating associated circuitry or portions thereof]," wherein either reducing the duty cycle of light source[s] or disabling light source[s] makes a quantity of a second light in the lower power or sleep mode become smaller) than a quantity of the emitted light from the light emitting unit during the period in which the biometric information of the living body is measured (normal operating mode, ¶ 0126).
Venkatraman teaches controlling the quantity of the second light to become smaller in ¶ 0126 by reducing the duty cycle of or disabling the light source(s), such that Venkatraman at least implicitly teaches or suggests in an embodiment of reducing the duty cycle of the light source(s) [and not disabling the light source(s)] that the emitted light and the second light comprise an equal light flux.  One of ordinary skill in the art would have recognized that                        
                             
                            D
                            u
                            t
                            y
                             
                            C
                            y
                            c
                            l
                            e
                             
                            =
                            
                                
                                    
                                        
                                            T
                                        
                                        
                                            O
                                            N
                                        
                                    
                                
                                
                                    P
                                    e
                                    r
                                    i
                                    o
                                    d
                                
                            
                            ×
                            100
                            %
                        
                    , and that reducing duty cycle of light source(s) does not require an adjustment of light flux/intensity/amount/magnitude/amplitude of the light source(s).

    PNG
    media_image1.png
    385
    482
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the emitted light and the second light of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to comprise an equal light flux and to modify the at least one hardware processor of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to be further configured to implement controlling the light emitting unit to emit the emitted light at a same light flux both during the measurement and in a case that the measurement is stopped, since the implicit teaching or suggestion of the emitted light and the second light comprising an equal light flux in Venkatraman would have led one of ordinary skill in the art to modify the apparatus in such a way; and since it would have been well within the skill of one of ordinary skill in the art to consider both light flux/intensity/amount/magnitude/amplitude and duty cycle (or duration of emission) as factors for reducing a quantity of light emitted.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. reducing quantity of light, keeping light flux constant) with no change in their respective functions, and the combination would have yielded nothing more than predictable results 

Regarding claim(s) 16, Kanishima in view of Cheong and Homyk and Park makes obvious all limitations of claim(s) 1, as discussed above.
Kanishima further teaches that the measurement of the biometric information comprises measuring an amount of light corresponding to blood flow rate (¶ 0024-0025).
Kanishima does not explicitly teach that the measurement comprises measuring both a blood flow and an oxygen saturation.
In an analogous biometric monitoring field of endeavor, Venkatraman teaches that the measurement comprises measuring both a blood flow and an oxygen saturation (¶ 0101, “Biometric monitoring devices as discussed herein may use one, some or all of the following sensors to acquire physiological data, including, but not limited to, the physiological data outlined in the table below. All combinations and permutations of physiological sensors and/or physiological data are intended to fall within the scope of this disclosure”; Table-US-00001, “SpO2 [Saturation of Peripheral Oxygen] … Blood flow”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the measurement of an amount of light corresponding to blood flow rate of the biometric information measuring apparatus as made obvious by Kanishima in view of Cheong and Homyk and Park to comprise measuring both a blood flow and an oxygen saturation, since such measuring of both a blood flow and an oxygen saturation was well known in the art as taught by Venkatraman.  One of ordinary skill in the art could have combined the elements as claimed by known .

Response to Arguments
Applicant's arguments filed 27 January 2021 with respect to Claim Objections and Rejections under 35 USC § 112 have been fully considered and are persuasive.
The objection(s) to claim(s) 18 has/have been withdrawn in view of the applicant’s arguments on page(s) 8 that claim amendments were filed 27 January 2021.
The rejection(s) of claim(s) 11, 15, and 17 under 35 U.S.C. 112 is/are withdrawn in view of applicant’s arguments on page(s) 8 that claim amendments were filed 27 January 2021 cancelling claim(s) 11, 15, and 17.  However, new ground(s) of rejection(s) under 35 U.S.C. 112 necessitated by amendments are presented above.
Applicant's arguments filed 27 January 2021 with respect to Rejections under 35 USC § 102 and/or 103 have been fully considered but they are not persuasive for the following reasons.
Applicant argues on page(s) 8-10 regarding claim(s) 1 that the cited reference(s) fail(s) to disclose or reasonably suggest each and every element of claim 1, which recites: “in response to determining a plurality of times that a feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a frequency component of the detected frequency distribution during a period in which biometric information of the living body is measured using the detected frequency distribution, stopping measurement of the biometric information of the living body and 
Applicant’s additional arguments on page(s) 10 regarding claim(s) 2, 6-8, 10, 12-14, 16, and 18-20 merely reiterate the above asserted deficiencies and/or assert patentability in view of their dependency on independent claim(s) 1.  These arguments are also not persuasive, because independent claim(s) 1 stand(s) rejected, as discussed above.
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of references teaches and/or makes obvious the claimed limitations.

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1 and 9-10, previously cited Venkatraman (US 2014/0275850) teaches at least one hardware processor configured to implement: in response to determining that feature which is obtained in response to a living body being irradiated with the emitted light is no longer included in a component during a period in which biometric information is measured (¶ 0126, "If, at a given light intensity setting [for example, with respect to the light emitted by a light source that is part of the biometric monitoring device], one or more light detectors provides a low return signal, the biometric monitoring device may interpret the data as indicative of the device not being worn"), controlling the display to display an indication that the living body is not detected (¶ 0126, “the device may reduce its power consumption—for example, by “disabling” or adjusting the operating conditions of…displays [for example…turning off the device display],” wherein turning off the device display, i.e. displaying a blank/turned-off screen, is interpreted as displaying an indication that the living body is not detected and the device is not being worn).
Regarding claim(s) 1, see Fig. 1 of Taniji et al. (US 5,598,841) of a power spectrum density [                    
                        m
                        V
                         
                        /
                         
                        
                            H
                            z
                        
                    
                ] versus frequency [                    
                        H
                        z
                    
                ], including a noise level threshold.
Regarding claim(s) 6, Rajan et al. (US 2013/0030307), in an analogous biometric information measuring apparatus field of endeavor, teaches a biometric information measuring apparatus 
a light emitting unit configured to emit light (light source, ¶ 0072, Fig. 10, #712; furthermore, laser light source, ¶ 0015, Fig. 1, #12, ¶ 0023, Fig. 3, #82), wherein
the light emitting unit is further configured to emit the emitted light as laser light (laser light source #82 discussed above); 
a light receiving unit (photodetector, ¶ 0072, Fig. 10, #714; furthermore, photodetector, ¶ 0015, Fig. 1, #14, ¶ 0023, Fig. 3, #84 #83) configured to receive the emitted light (¶ 0018, “Light emitted by laser light source #12 is scattered back to photodetector 14 causing an induced photodetector current signal. At least some of the back-scattered light is reflected off moving red blood cells producing a Doppler shifted component of the received light signal”);
at least one hardware processor (signal processor and control, ¶ 0072, Fig. 10, #704; furthermore, processor and control, ¶ 0015, Fig. 1, #15, ¶ 0024, Fig. 3, #85) configured to
set (apply narrow bandpass filters, ¶ 0059, Fig. 8, #508; select passband signal[s], ¶ 0062-0064, Fig. 8, #510) a plurality of predetermined frequencies (center frequencies of one or more narrow bandpass filters: ¶ 0061, "When multiple bandpass filters are used, each filter is centered on a different frequency. In one embodiment, four bandpass filters are used with each filter centered at spaced apart center frequencies") and
control (when signal quality is considered unacceptable, tissue perfusion, i.e. biometric information in the living body, is not determined or measured, as shown by YES arrow in Fig. 8), in response to determining that the magnitude (passband signal magnitude, ¶ 0065; power signal [A.U.], Fig. 9, y-axis) of the frequency component (for instance, perfusion measurement signal, Fig. 9, #604, is an example of one of the multiple passband signals that is obtained by applying a fifth order Butterworth bandpass filter having a narrow passband of 1300 to 1700 Hz to the photodetector signal, as discussed in ¶ 0068) at each of the plurality of predetermined frequencies (¶ 0067, "multiple passband signals may be compared to confirm a trend observed in a primary passband signal that is used to derive the perfusion measurement. A perfusion measurement may be accepted or rejected based on confirmation of a measured trend in one passband using trends measured in another passband[s]" such that multiple passband signal magnitudes are considered in order to ultimately determine or measure tissue perfusion) is smaller (signal quality unacceptable?, ¶ 0065, Fig. 8, #511: ¶ 0065, "Unacceptable signal quality may be determined based on passband signal magnitude being outside an established physiological range") than the threshold value (lower boundary of established physiological range, ¶ 0065; furthermore, threshold, Fig. 9, #606, ¶ 0070, "threshold #606 for detecting insufficient or a decrease in perfusion" such that insufficient or a decrease in perfusion is detected when magnitude of perfusion measurement signal #604 is smaller than threshold #606), the measurement of the biometric information of the living body (an operation state is controlled to not be the measurement of the biometric information of the living body [determine perfusion measurement, ¶ 0066-0067, Fig. 8, #512]).
Regarding claim(s) 12-13, Devlin et al. (US 2011/0190638) teaches that [12] the emitted light comprises a greater light flux than that of the second light (claim 11, “to modify the illumination 
Regarding claim(s) 13, Hosokawa (US 2017/0343417) teaches that the at least one hardware processor is further configured to control the light emitting unit to emit the emitted light for a greater duration of emission by the light emitting unit than that of the second light (¶ 0043, “light emission frequency of the light source can be changed by controlling a standby time period from the light emission of the light source to the next light emission of the light source”; ¶ 0184, “The mounted state of the detection device can be determined, as shown in FIG. 5, for example, only by emitting one pulse of light every standby time period [corresponding to the first standby time period] which is longer than the standby time period [corresponding to the second standby time period] for successive pulse wave detection. Accordingly, the power consumption in the detection device can be kept extremely low”; Figs. 4-5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793